70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robin SNURKOWSKI, Petitioner-Appellant,v.Edward MURRAY, Respondent-Appellee.
No. 95-6926.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1995.Decided Nov. 17, 1995.

Robin Snurkowski, Appellant Pro Se.  Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Virginia, for Appellee.
Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss substantially on the reasoning of the district court.  Snurkowski v. Murray, No. CA-94-199-AM (E.D.Va. May 10, 1995).  With respect to Appellant's claim of newly-discovered evidence, we find that the claim is not procedurally barred.  However, it is without merit and therefore, the district court properly dismissed the claim.  We also deny Appellant's motion for judicial notice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED